Appellant was convicted in the court below on the 13th day of April, 1909, on a charge of theft over the value of fifty dollars and his punishment assessed at confinement in the penitentiary for three years.
The record shows that the term of court at which the conviction was suffered convened on the 5th day of April, 1909, and adjourned on July 3 of the same year. What purports to be a statement of facts was filed in the case July 23, 1909. Under the law in force at the time the case was tried this statement of facts was filed in due time. However, while agreed to both by counsel for the appellant and for the State, it was not approved by the trial court and can not, therefore, be considered. It is well settled in this State that to be of any validity whatever the statement of facts must be approved and signed by the judge. Lawrence v. State, 7 Texas Crim. App., 192; Bennett v. State, 16 Texas Crim. App., 236; Johnson v. State, 29 Tex. 492. And further that a document purporting to be a statement of facts, and signed as such by the attorneys for the State and the accused, but not approved and signed by the judge, constitutes no part of the record, and in this court the case stands as though there had been no effort to make a statement of facts. Hurst v. State, 39 Tex.Crim. Rep.; Baldwin v. State, 39 Tex. Crim. 245; Bailey v. State, 37 Tex.Crim. Rep.; Loakman v. State, 32 Tex.Crim. Rep.; Lynn v. State, 28 Texas Crim. App., 515.
In this condition of the record there is no question presented which we are authorized to review. It is, therefore, ordered that the judgment of the court below be and the same is hereby in all things affirmed.
Affirmed.
                          ON REHEARING.                         April 13, 1910.